PER CURIAM.
REVERSED. We agree with appellant that the trial court erred in not enforcing the executive credit line agreement executed by the appellee Sharman Knoll. On this record there is simply no evidence of any valid defense to the agreement. While it appears that the appellee’s spouse actually drew the funds in question from the bank, the agreement specifically contemplated such a situation and made the appellee jointly and severally liable therefor. Her recourse, if any, is to seek indemnity from her former spouse.
*1008We do agree that appellee’s liability is limited to any balance due as of the time she first notified the bank of the dispute with her spouse.
Accordingly, we reverse and remand with directions that judgment be entered for the appellant in accord with the terms of this opinion.
ANSTEAD, STONE and POLEN, JJ., concur.